DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 15 in the reply filed on 30 August 2021 is acknowledged.
Claims 16, 17, 20-22, 26 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 August 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF MAKING A NON-WOVEN WEB.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al (U.S. Patent Application Publication 2008/0070463 A1) in combination with Schmitz (U.S. Patent Application Publication 2015/0174857 A1) and Novarino et al (U.S. Patent Application Publication 2016/0362825 A1).
             Regarding claim 1, Arora et al (see the entire document, in particular, paragraphs [0001], [0039], [0040], [0054] and [0055]; claim 19) teaches a process of making a non-woven web (see paragraph [0001] of Arora et al), including the steps of (a) directing a fibrous non-woven matt in a machine direction, the fibrous non-woven matt having a first width in a cross-direction (see paragraph [0054] of Arora et al); (b) pattern bonding the fibrous non-woven matt and forming a pattern-bonded non-woven web (see paragraphs [0039] and [0054]; claim 19 of Arora et al), wherein the pattern includes (b)(iv) and overall bond area of between about 5% and about 20% (see paragraph [0039] of Arora et al); and (c) applying a first stretching force to the pattern 2 . Schmitz (see the entire document, in particular, paragraphs [0017], [0055], [0084], [0108] and [0213]; Figures 1C-1E and 2A-2D) teaches a process of making a non-woven web by pattern bonding (see paragraphs [0055] and [0084] of Schmitz), wherein discrete individual bond points have a maximum dimension of 1.25 mm or less and an aspect ratio of less than 3:1 (see paragraphs [0108] and [0213] of Schmitz), and wherein macro-elements formed by the individual bond points in a sequent pattern and wherein the macro-elements extend substantially in the machine direction and have a machine-direction length between about 4 and about 25 mm (see paragraph [0213] of Schmitz), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide discrete individual bond points having a maximum dimension of 1.25 mm or less and an aspect ratio of less than 3:1 and wherein macro-elements formed by the individual bond points in a sequent pattern and wherein the macro-elements extend substantially in the machine direction and have a machine-direction length between about 4 and about 25 mm in the process of Arora et al in view of Schmitz in order to provide a non-2 (see paragraph [0020] of Novarino et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide un-bonded portions having an area of between about 20 and about 50 mm2 in the process of Arora et al in view of Novarino et al  in order to apply particular bonded regions and un-bonded regions to a non-woven web (see paragraph [0010] of Novarino et al).
             Regarding claims 2, 3 and 15, see paragraph [0040] of Arora et al (no rupturing in Arora et al).
             Regarding claim 4, see paragraph [0055] of Arora et al.
             Regarding claims 7, 8, 10 and 11, see Figures 1C-1E and 2A-2D of Schmitz.
             Regarding claim 9, see paragraph [0108] of Schmitz.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al (U.S. Patent Application Publication 2008/0070463 A1) in combination with Schmitz (U.S. Patent Application Publication 2015/0174857 A1) and Novarino et al (U.S. Patent Application Publication 2016/0362825 A1) as applied to claims 1-4, 7-11 and 15 above, and further in view of Kono et al (U.S. Patent Application Publication 2002/0150609 A1).
             Regarding claim 5, Arora et al (in combination with Schmitz and Novarino et al) does not explicitly teach (1) the step of applying a first stretching force by inter-meshing grooved rollers. Kono et al (see the entire document, in particular, paragraphs [0007], [0021], [0022] and 
             Regarding claim 6, see paragraph [0050] of Kono et al.
Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742